



Exhibit 10.7
 
cognizantlogoa01.jpg [cognizantlogoa01.jpg]
Cognizant
500 Frank W. Burr Blvd.
Teaneck, NJ 07666
USA
Phone: 201-801-0233

February 4, 2019






Re:    Second Letter Agreement

Dear Mr. Mehta:
This letter agreement (the “Second Letter Agreement”) serves to document the
terms that you and Cognizant Technology Solutions Corporation (the “Company”)
have agreed to regarding your separation from the Company. Capitalized terms
used but not defined in this letter agreement shall have the meanings set forth
in the Letter Agreement entered into between you and the Company dated June 8,
2018 (the “First Letter Agreement”), or the Amended and Restated Executive
Employment and Non-Disclosure Non-Competition, and Invention Assignment
Agreement entered into between you and the Company dated February 27, 2018 (your
“Employment Agreement”), as applicable. You and the Company agree as follows:
 
1.    Separation; Advisor Role. By your execution of this Second Letter
Agreement, you shall resign from your position as President of the Company,
effective as of April 1, 2019 (the “Transition Date”). During the period: (i)
commencing on the date hereof and ending on the day prior to the Transition
Date, you will continue to serve in your existing role as President of the
Company, and (ii) commencing on the Transition Date and ending on May 1, 2019
(the “Separation Date” and the entire period from the date hereof through the
Separation Date, the “Transition Period”), you shall serve as an advisor to the
Chief Executive Officer of the Company (the “CEO”) and shall remain an employee
of the Company. The Board views your continued service in these capacities
through the Separation Date as integral to the successful transition of the
Company’s leadership. During the period from the Transition Date through the
Separation Date, you shall report to and be accountable to the CEO, and provide
advisory services to the CEO and such other individuals, and only such other
individuals, as specifically designated by the CEO and, during the entire
Transition Period, you shall make substantially all of your business time
available to perform your duties hereunder. None of the changes in your role or
the other changes provided for herein shall constitute Good Reason or an
Involuntary Termination prior to the Separation Date or otherwise result in any
entitlement to severance payments or benefits under your Employment Agreement or
the First Letter Agreement, in any case, prior to the Separation Date. Without
limiting the foregoing, during the Transition Period, the Company may at any
time or from time to time prior to the Separation Date determine and provide
that: (x) you shall provide some or all of the foregoing services remotely, (y)
your access to Company premises, email and other technology systems may be
restricted and/or terminated, and/or (z) your duties, authorities and/or
responsibilities may be reduced in nature or scope (and in no event shall any of
the foregoing entitle you to any compensation or benefits beyond those expressly
contemplated hereby).    


2.    Salary and Bonus. You will continue to receive your existing annual base
salary during your employment through the Separation Date. As provided in
Section 1 of the First Letter Agreement, you will







--------------------------------------------------------------------------------





receive an annual cash bonus for 2018 based on actual performance for 2018, but
in no event later than March 15, 2019. In addition, subject to your continued
employment through the Separation Date and Sections 5, 6 and 7 hereof, you will
receive an annual cash bonus for 2019 based on actual performance, determined in
accordance with the terms of the cash bonus plan, prorated based on the portion
of 2019 during which you were employed by the Company prior to the Separation
Date, and paid at the normally scheduled time for payment of annual cash bonuses
for 2019 (the “Prorated 2019 Bonus”).


3.     Acceleration of Vesting. As provided in Section 2 of the First Letter
Agreement, subject to Sections 5, 6 and 7 below, as of the date on which your
Release (as defined below) becomes effective, the vesting of all of your
currently outstanding equity awards that then remain unvested, other than the
New RSUs, shall be accelerated, subject to your continued employment with the
Company through the Separation Date (and such awards shall remain outstanding
and eligible to vest upon such Release effective date if the Release
requirements are satisfied); provided that (i) the performance stock units
granted with respect to the 2017/2018 performance measurement period (the
“2017/2018 PSUs”) and the performance stock units granted with respect to the
2018/2019 performance measurement period (the “2018/2019 PSUs”) shall remain
subject to the applicable performance-vesting criteria for the applicable
performance periods and shall be settled only after performance is determined
but in no event following March 15 of the calendar year following the conclusion
of the performance period, (ii) the 2018/2019 PSUs shall vest on a prorated
basis based on the portion of the performance period completed prior to the
Separation Date and (iii) if the Separation Date occurs coincident with, or
within the 12-month period immediately after, the first occurrence of a Change
in Control that occurs following the date of this Second Letter Agreement, the
treatment of your outstanding equity awards (other than the New RSUs) will be as
would have been provided in Section 9(b)(iv) and (v) of your Employment
Agreement if you had suffered an Involuntary Termination on the Separation Date,
rather than as provided in this Section 3. For the avoidance of doubt, assuming
you remain employed with the Company through the Separation Date, two additional
installments of the New RSUs shall vest on February 1, 2019 and May 1, 2019,
respectively, and the remainder of the unvested New RSUs shall be forfeited as
of the Separation Date. Except as otherwise provided herein, the outstanding
equity awards shall continue to be governed by and settled and paid in
accordance with the terms of the applicable award agreements.


4.     Cash Separation Pay. Following your departure from the Company on the
Separation Date, you will be paid the cash payments described in Sections
9(a)(i), 9(a)(ii) and 9(a)(iii) of your Employment Agreement in accordance with
the terms set forth therein, subject to Section 5, 6 and 7 below (the “Cash
Separation Pay”).


5.    Release. Notwithstanding anything in this Second Letter Agreement or the
First Letter Agreement to the contrary, the payment of the Prorated 2019 Bonus
pursuant to Section 2 hereof, the accelerated vesting of your outstanding equity
awards pursuant to Section 3 hereof and the payment of the Cash Separation Pay
pursuant to Section 4 hereof (collectively, the “Separation Benefits”) shall be
contingent on your executing and not revoking the release attached as Exhibit A
hereto, on or before the last day set forth in such release.


6.     Restrictive Covenants. As provided in Section 5 of the First Letter
Agreement, the restrictive covenants set forth in Sections 19, 20 and 21 of your
Employment Agreement shall remain in full force and effect pursuant to the terms
therein, as modified by Section 5 of the First Letter Agreement.


7.     Clawback. Section 6 of the First Letter Agreement and Section 23 of the
Employment Agreement shall both continue to apply, and for clarity, shall apply
with respect to all Separation Benefits, pursuant to their respective terms;
provided, however, that the following changes are made to Section 6 of the First
Letter Agreement:





--------------------------------------------------------------------------------







a.The words “You hereby agree that should the Company, in its sole discretion,
deem you” in the second sentence of Section 6 of the First Letter Agreement are
deleted and replaced with: “You hereby agree that if you violate any
provision(s) of the Restrictive Covenants”;


b.    The words “In addition, if your employment terminates prior to December
31, 2019, and the Company, in its sole discretion, deems you to be in violation
of any provision(s) of the Restrictive Covenants” in the last sentence of
Section 6 of the First Letter Agreement are replaced with the following: “In
addition, if your employment terminates prior to December 31, 2019, and you
violate any provision(s) of the Restrictive Covenants.”


8.    Construction. This Second Letter Agreement shall be administered,
interpreted and enforced under the internal laws of the State of New Jersey,
without regard to the principles of conflicts of law thereof, or principles of
conflicts of law of any other jurisdiction that could cause the application of
the laws of any jurisdiction other than the State of New Jersey.


9.     Entire Agreement; Assignment. Except as specifically provided herein,
your Employment Agreement shall remain in full force and effect following the
date hereof pursuant to its current terms. This Second Letter Agreement,
together with your Employment Agreement (as modified by the First Letter
Agreement and hereby) and the First Letter Agreement (as modified hereby),
represent the entire agreement with respect to the subject matter hereof and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, that may have related to the subject
matter hereof. This Second Letter Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees); provided that you may not assign any
of your rights or delegate any of your duties or obligations hereunder without
the prior written consent of the Company.


[signature page follows]







--------------------------------------------------------------------------------






Please indicate your acceptance of the terms and provisions of this Second
Letter Agreement by signing both copies of this Second Letter Agreement and
returning one copy to the Company. The other copy is for your files. By signing
below, you acknowledge and agree that you have not received legal or tax advice
from the Company with respect to this Agreement; have had an opportunity to
consult with your own tax counsel as to the U.S. federal, state, local and
foreign tax consequences of this Second Letter Agreement; have had an
opportunity to consult with your own independent legal counsel regarding your
rights and obligations under this Second Letter Agreement; have carefully read
this Second Letter Agreement in its entirety; fully understand and agree to its
terms and provisions; and intend and agree that it be final and legally binding
on you and the Company. This Second Letter Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by you and a
duly authorized officer of the Company. This Second Letter Agreement may be
executed in several counterparts.


Very truly yours,


 
 
COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
 
 
 
/s/ James P. Lennox
By:
James P. Lennox
Its:
Chief People Officer





Agreed and Accepted as of the first date set forth above:
/s/ Rajeev Mehta
Rajeev Mehta
 
 










--------------------------------------------------------------------------------






Exhibit A


COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
GENERAL RELEASE


WHEREAS, Rajeev Mehta (hereinafter “EMPLOYEE”) and Cognizant Technology
Solutions (hereinafter “EMPLOYER”) (collectively, “the parties”) are party to
that certain Amended and Restated Executive Employment and Non-Disclosure,
Non-Competition, and Invention Assignment Agreement, dated as of February 27,
2018 (the “Employment Agreement”), as amended by the Letter Agreement, dated
June 8, 2018 (the “First Letter Agreement”), and the Letter Agreement, dated
February 4, 2019 (the “Second Letter Agreement”);
WHEREAS, EMPLOYEE’S employment with EMPLOYER will officially end effective as of
the close of business on May 1, 2019 (the “Separation Date”);
WHEREAS, on or before the Separation Date, EMPLOYER presented this General
Release (“Agreement”) to EMPLOYEE for his consideration (the “Agreement Delivery
Date”); and
WHEREAS, the parties have agreed to a separation package to ease EMPLOYEE’S
transition from EMPLOYER’S employment and to resolve any and all disputes
between them.
IT IS HEREBY AGREED by and between EMPLOYEE and EMPLOYER as follows:
1.
If EMPLOYEE executes and does not revoke this Agreement (in accordance with
Paragraphs 2 and 16, below), and otherwise complies in all material respects
with the provisions of this Agreement, then EMPLOYER, for and in consideration
of the undertakings of EMPLOYEE set forth and referenced herein, and intending
to be legally bound, agrees to pay or provide the Separation Benefits (as
defined in the Second Letter Agreement) to EMPLOYEE, at the respective times
specified therein.






--------------------------------------------------------------------------------





2.EMPLOYEE expressly acknowledges and agrees that he has 21 days to consider
this Agreement. If EMPLOYEE does not sign this Agreement by the date that is 21
days following the Separation Date or revokes this Agreement pursuant to
Paragraph 16(c), then EMPLOYEE will not receive the Separation Benefits.
3.Except for the Separation Benefits to be paid by EMPLOYER to EMPLOYEE
following the execution of this Agreement, EMPLOYEE expressly agrees that
EMPLOYEE has been paid all remuneration owed to EMPLOYEE as a result of
EMPLOYEE’s employment with EMPLOYER, or the cessation of that employment,
including but not limited to any and all accrued salary, vacation pay, bonus
pay, profit sharing, stock options, stock, expenses, termination benefits,
accrued or unaccrued commissions, or any other compensation.
4.EMPLOYEE, on behalf of himself, and his heirs, executors, administrators,
and/or assigns, for and in consideration of the undertakings of EMPLOYER set
forth and referenced herein, and intending to be legally bound, does hereby
RELEASE AND FOREVER DISCHARGE EMPLOYER and its parents, subsidiaries,
affiliates, and its and their officers, directors, shareholders, employees and
agents, its and their respective successors and assigns, heirs, executors, and
administrators (hereinafter referred to collectively as “Releasees”) of and from
any and all waivable actions and causes of action, suits, debts, claims, and
demands whatsoever in law or in equity, which he ever had, now has, or which his
heirs, executors, or administrators may have, by reason of any matter, cause or
thing whatsoever, up to and including the date EMPLOYEE signs this Agreement,
including, without limitation, any claims arising from or relating in any way to
his employment relationship or the termination of his employment relationship
with EMPLOYER, including, but not limited to, any claims which have been
asserted, could have been asserted or could be asserted now or in the future,
including but not limited to, claims under the Civil Rights Act of 1866, the
Civil Rights Act of 1871, the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, the Equal Pay
Act of 1934,





--------------------------------------------------------------------------------





the False Claims Act, the Fair Labor Standards Act, the Sarbanes-Oxley Act of
2002, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993, the
Genetic Information Nondiscrimination Act of 2008, the Worker Adjustment and
Retraining Notification Act of 1988, the Age Discrimination in Employment Act of
1967, the Older Workers Benefit Protection Act of 1990, the Employee Retirement
Income Security Act of 1974, the New York State Human Rights Law, the New York
City Human Rights Law, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, the New
Jersey Wage Payment Law, the New Jersey Wage and Hour Law, the New Jersey Equal
Pay Act, retaliation claims under the New Jersey Workers’ Compensation Law, as
each may have been amended from time to time, and any and all other federal,
state, and local discrimination laws, and claims for wrongful discharge, and any
and all other federal, state or local constitutional, statutory, regulatory, or
common law claims, now or hereafter recognized, including but not limited to,
claims for economic loss, compensatory damages, punitive damages, liquidated
damages, attorneys’ fees, expenses and costs. EMPLOYEE does not, however, waive
or release any claims that arise after the date that EMPLOYEE executes this
Agreement.
EMPLOYEE specifically acknowledges that EMPLOYEE is aware of and familiar with
the provisions of California Civil Code § 1542, which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.” For
the purpose of implementing a full and complete release, EMPLOYEE hereby
expressly waives and relinquishes all rights and benefits EMPLOYEE may have
under this section, as well as under any other statutes or common law principle
of similar effect which provides any remedy of any kind, and acknowledges that
the Release set forth in this Agreement is intended to include the





--------------------------------------------------------------------------------





discharge of all claims which EMPLOYEE does not know or suspect to exist at the
time this Agreement is effective. EMPLOYEE agrees and acknowledges that this is
a knowing and voluntary waiver.
5.EMPLOYEE represents that he does not have any lawsuits, claims, or charges
pending against any of the RELEASES. EMPLOYEE represents that he is not a
Medicare beneficiary as of the time he enters into this Agreement. To the extent
that EMPLOYEE is a Medicare beneficiary, EMPLOYEE agrees to contact a Human
Resources representative of EMPLOYER for further instruction. EMPLOYEE further
acknowledges that EMPLOYEE has not made any claims or allegations related to
sexual harassment or sexual abuse and none of the payments set forth in this
Agreement are related to sexual harassment or sexual abuse. This Agreement is
expressly conditioned upon and contingent on the truth of EMPLOYEE’s
representations in this Agreement, including without limitation the
representations in this paragraph and in paragraph 9.
6.It is expressly agreed and understood that EMPLOYER does not have, and will
not have, any obligation to provide EMPLOYEE at any time after the Separation
Date with any payments, benefits, or consideration in connection with this
Agreement or otherwise, other than as set forth herein.
7.The parties hereto acknowledge that the undertakings of both of the parties
contained and referenced herein are expressly contingent upon the fulfillment
and satisfaction of the obligations of the other party as set forth and
referenced herein.
8.EMPLOYEE hereby agrees and recognizes that as of the Separation Date his
employment relationship with EMPLOYER will be permanently and irrevocably
severed and that EMPLOYER has no obligation, contractual or otherwise, to hire,
rehire or re-employ him after such date and EMPLOYEE agrees not to seek
re-employment with EMPLOYER or its parents, subsidiaries, or affiliates.
9.EMPLOYEE agrees to return to EMPLOYER as of the Separation Date any and all of
EMPLOYER’S property including, but not limited to, customer lists and any other
information relating to customers or prospective customers, correspondence,
notes, proposals, records, reports, specifications, mobile/smart phones, access
badges, equipment, computers, and any peripheral property, memoranda,





--------------------------------------------------------------------------------





notices, files, computer programs or similar repository and other documents,
electronic files, computer disks, made, compiled and/or obtained by EMPLOYEE
during his/her employment (including but not limited to any of the foregoing
which are on EMPLOYEE’s home computer or other device). EMPLOYEE also agrees to
promptly return any items containing EMPLOYER’S confidential or proprietary
information or trade secrets. EMPLOYEE represents that as of the Separation
Date, EMPLOYEE’s corporate American Express account does reflect a zero balance
due and no amounts will become due after the Separation Date and there are no
outstanding monies due from EMPLOYEE to EMPLOYER, including any loan amounts,
cash advances or overpayments.
10.EMPLOYEE agrees and acknowledges that the agreement by EMPLOYER, described
herein, is not and shall not be construed to be an admission of any violation of
any federal, state or local statute or regulation, or of any duty owed by
EMPLOYER and that this agreement is made voluntarily to provide an amicable
conclusion of EMPLOYEE’S employment relationship with EMPLOYER.
11.EMPLOYEE acknowledges and agrees that this Agreement supersedes any and all
prior Agreements or understandings between the parties, except for the covenants
in Sections 19, 20, and 21 of your Employment Agreement (as defined in the
Letter Agreement), as modified by the Letter Agreement and referenced and
confirmed in the Second Letter Agreement, which shall survive according to their
terms.
12.EMPLOYEE waives any right to and will not make written or oral statements
about EMPLOYER or other RELEASEES or their officers, directors, shareholders,
employees and agents that are negative or disparaging or that could affect
adversely the conduct of EMPLOYER’s or other RELEASEES’ businesses or
reputations. Nothing in this Paragraph shall preclude EMPLOYEE from
communicating or testifying truthfully to the extent expressly required by
enforceable court order, or by the proper inquiry of a state or federal
governmental agency, or by a duly authorized, valid and enforceable subpoena to
testify issued by a court of competent jurisdiction, or as otherwise provided by
this Agreement.





--------------------------------------------------------------------------------





13.The covenants contained herein, including, but not limited to the
non-disparagement provision in Paragraph 12 and the cooperation provision in
Paragraph 14, are a material inducement for EMPLOYER to enter into this
Agreement. EMPLOYEE recognizes and agrees that if EMPLOYEE breaches in any
material respect any term of this Agreement, including any such
non-disparagement or cooperation provision, EMPLOYEE shall be liable for the
greater of (1) the full amount of the Severance Benefits paid or provided in
accordance with the terms of Paragraph 1 of this Agreement, or (2) any damages
suffered by EMPLOYER as a result of EMPLOYEE’S breach. EMPLOYEE also shall be
liable for any and all attorneys’ fees and costs of suit incurred by EMPLOYER in
pursuing any claim relating to EMPLOYEE’S violation of this Agreement where
EMPLOYER is adjudged to be a prevailing party by any court of competent
jurisdiction.
14.EMPLOYEE agrees to cooperate fully and in a timely manner with EMPLOYER and
its counsel with respect to any matter (including any litigation, investigation
or governmental proceeding) that relates to EMPLOYEE’s employment with EMPLOYER.
This cooperation may include appearing from time to time for conferences and
interviews, and providing the officers of EMPLOYER and its counsel with the full
benefit of EMPLOYEE’s knowledge with respect to any such matter. Subject to
EMPLOYER’s prior approval, it will reimburse EMPLOYEE for reasonable out-of-
pocket costs and expenses such as travel expenses and will endeavor to set
meeting times that are mutually agreeable.
15.Nothing in this Agreement is intended to interfere with, prevent or prohibit
EMPLOYEE from filing a claim with a federal, state, or local government agency
that is responsible for enforcing a law on behalf of the government, such as the
Equal Employment Opportunity Commission (“EEOC”) (including a challenge to the
validity of this Agreement), Department of Labor (“DOL”), National Labor
Relations Board (“NLRB”) or Securities and Exchange Commission (“SEC”), or
making other disclosures that are protected under the whistleblower provisions
of any law. Nor should anything in this Agreement be read to deter or prevent
EMPLOYEE from cooperating with or providing information to





--------------------------------------------------------------------------------





such a governmental agency during the course of its investigation or during
litigation. However, to the maximum extent permitted by law, EMPLOYEE is waiving
EMPLOYEE’s right to receive any individual monetary relief from the RELEASEES
resulting from such claims or conduct, regardless of whether EMPLOYEE or another
party has filed them, and in the event EMPLOYEE obtains such monetary relief,
EMPLOYER will be entitled to an offset for the payments made pursuant to this
Agreement. This Agreement does not limit EMPLOYEE’s right to receive an award
from any self-regulatory authority or a government agency or entity that
provides awards for providing information relating to a potential violation of
law. EMPLOYEE is further notified that federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain confidential circumstances that are set forth in
the Defend Trade Secrets Act at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related
to the reporting or investigation of a suspected violation of the law, or in
connection with a lawsuit for retaliation for reporting a suspected violation of
the law.
16.By executing this Agreement, EMPLOYEE acknowledges that he has:
a.
read the terms of this Agreement and understands its terms and effects,
including the fact that he has agreed to release and forever discharge RELEASEES
from any legal action arising out of his employment relationship with EMPLOYER,
the terms and conditions of that employment relationship, and the termination of
that employment relationship;

b.
been given a minimum of twenty-one days in which to consider whether he wishes
to enter into this Agreement;

c.
been advised that he may revoke his assent to this Agreement within seven days
of its execution by EMPLOYEE by giving written notice to EMPLOYER






--------------------------------------------------------------------------------





(“Revocation Period”), and the Agreement will not become effective and
enforceable until the Revocation Period has expired.
d.
been provided an opportunity to consult with an attorney or other advisor of his
choice regarding the terms of this Agreement;

e.
elected to enter into this Agreement knowingly and voluntarily in exchange for
the consideration described and referenced herein, which he acknowledges as
adequate and satisfactory. He confirms that neither EMPLOYER nor any of its
agents, representatives or attorneys have made any representations to him
concerning the terms or effects of this Agreement other than those contained and
referenced herein.

f.
acknowledged that this Agreement shall be governed, interpreted and enforced by
and under the laws of the State of New Jersey, without regard to choice of law
principles.







 
 
 
 
Name:
 
Dated:
 





Cognizant Technology Solutions Corporation
 
 
By:
 
Title:
 
Dated:
 






